Citation Nr: 1122090	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable disability rating for vasomotor rhinitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for epicondylitis of the left elbow.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.  Thereafter, he had periods of active duty for training in the Army Reserve from May 2004 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2007, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2010).

In April 2009, the Board remanded the current issues to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  Thereafter, in a January 2011 rating decision, the AMC increased the rating for the Veteran's service-connected epicondylitis of the left elbow to 10 percent, effective June 1, 2004.  However, as that grant did not represent a total grant of benefits sought on appeal with regard to that issue, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The case has now been returned to the Board for further appellate action.

In its April 2009 decision, the Board also granted entitlement to service connection for a skin disability and for numbness of the fingers.  Accordingly, those issues are no longer a part of the current appeal.  Also in April 2009, the Board remanded the issues of entitlement to service connection for headaches, cough, and a low back disability to the RO via the AMC for further evidentiary development.  Thereafter, in a January 2011 rating decision, the AMC granted service connection for headaches, cough, and a low back disability.  As that decision represents a full grant of benefits sought with regard to those three issues, they are no longer a part of the current appeal.

In March 2011, the Veteran's representative, on the Veteran's behalf, submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

For reasons explained below, the issue of entitlement to an initial disability rating in excess of 10 percent for epicondylitis of the left elbow is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  From June 1, 2004 through November 29, 2006 and from September 14, 2010, the competent evidence of record reflects that the Veteran's vasomotor rhinitis has not been productive of polyps or greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

2.  From November 30, 2006 through September 13, 2010, the competent evidence of record reflects that the Veteran's vasomotor rhinitis was productive of polyps.


CONCLUSIONS OF LAW

1.  From June 1, 2004 through November 29, 2006 and from September 14, 2010, the criteria for an initial compensable disability rating for vasomotor rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010); Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  From November 30, 2006 through September 13, 2010, the criteria for an initial maximum disability rating of 30 percent for vasomotor rhinitis have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010); Hart v. Mansfield, 21 Vet. App. 505 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a June 2004 letter, which advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A July 2009 letter addressed the Veteran's claim for a higher initial rating.  That letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in January 2011.

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for vasomotor rhinitis.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, some service personnel records, VA treatment records and examination reports, lay evidence, a statement from a private physician, and Internet treatise information.  Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining VA treatment records and conducting a VA examination to obtain current findings and an opinion.  In response, the AMC obtained current VA treatment records.  In addition a VA examination was conducted and the requested opinion provided.   

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim for an initial compensable disability rating for vasomotor rhinitis, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Moreover, he described his symptomatology and its impact on his functioning to VA examiners.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial compensable disability rating for vasomotor rhinitis.  Such disability has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6522, as 0 percent disabling from June 1, 2004.

Under Diagnostic Code 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, and a 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Turning to the evidence, in an August 2004 VA treatment record, the Veteran's nose was evaluated as normal.  At a November 2004 VA examination, the Veteran reported that when he had severe nasal congestion due to rhinitis, he would have trouble breathing through his nose.  At the time of this November 2004 examination, he presented with mild to moderate rhinitis with some crusting and inflammation, and he was not aware that he had a lot of congestion.  It was noted that there was slightly better air flow from the left nostril as compared with the right, but no percentages of obstruction were provided.  The mucous membranes throughout the Veteran's nose were normal.  He was diagnosed with vasomotor rhinitis.

At a November 30, 2006 VA examination, there were no signs of nasal obstruction and there was no permanent hypertrophy of turbinates from bacterial rhinitis.  However, nasal polyps were noted to be present.  In a December 2006 VA treatment record, the Veteran's nose was evaluated as normal.  A January 2007 VA CT scan of the Veteran's sinuses indicated that his nasal cavity was normal.

The Board's April 2009 remand instructed the RO/AMC to schedule the Veteran for a VA respiratory examination to determine the current extent of his vasomotor rhinitis (to include a specific finding as to whether he currently has nasal polyps), to determine whether the January 2007 CT scan was a valid indicator of the presence or absence of nasal polyps, and to provide an explanation as to why the January 2007 CT scan showed a normal nasal cavity when nasal polyps were found at the November 2006 examination only two months prior.

Pursuant to the Board's April 2009 remand, the Veteran underwent a VA respiratory examination in October 2009, at which time it was noted that he had sinus congestion.  However, the Veteran's nasal cavities were not evaluated on that occasion.

Thereafter, in July 2010, the October 2009 examiner opined that it was less likely as not that a CT scan done to evaluate sinuses would be a valid indicator of the validity of nasal polyps as a verifiable finding.  The examiner explained that a CT scan done to evaluate sinus structures is not a sensitive indicator as to the presence of nasal polyps; that the calibration of the machine is adjusted specifically to evaluate the sinus cavities and related structures, not the soft tissue nasal structures; and that the diagnosis of nasal polyps is one made via observation during a physical examination since this condition is easily visualized.  The examiner concluded that it was not surprising that the Veteran's nasal cavities were read as clear on the January 2007 CT scan.

The Veteran underwent a VA nose, sinus, larynx, and pharynx examination on September 14, 2010, performed by the same examiner who conducted the October 2009 examination and rendered the July 2010 opinion.  It was noted that the Veteran used Nasonex spray daily for treatment of his vasomotor rhinitis.  The Veteran reported constant breathing difficulty, and nasal obstruction was evaluated as 20 percent on the left and 40 percent on the right.  It was noted that nasal polyps were not present.  The examiner reiterated his opinion that a CT scan done for an intracranial evaluation is not an adequate diagnostic test for nasal/sinus issues.

In March 2011, the Veteran's representative submitted two Internet articles published by the Mayo Clinic.  The first article noted that corticosteroid nasal sprays such as Nasonex may shrink polyps or eliminate them completely.  The second article noted that CT and MRI images can help a doctor to pinpoint the size and location of polyps in deeper areas of the sinuses and evaluate the extent of inflammation, as well as help a doctor rule out the presence of other possible obstructions in the nasal cavity (such as structural abnormalities or another type of cancerous or noncancerous growth).  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's vasomotor rhinitis is appropriately evaluated as 0 percent disabling from June 1, 2004 through November 29, 2006 and from September 14, 2010, and more nearly approximates a 30 percent evaluation from November 30, 2006 through September 13, 2010.

From June 1, 2004 through November 29, 2006 and from September 14, 2010, the competent evidence of record reflects that the Veteran's vasomotor rhinitis has not been productive of polyps or greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Therefore, for those periods, a compensable rating is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  While the Veteran's representative submitted treatise information indicating the use of nasal sprays may shrink or eliminate polyps, such provides general information that, at best, merely serves to provide some nonspecific support for the fact that the polyps identified in November 2006 are no longer present as of September 14, 2010. 

For the period from November 30, 2006 through September 13, 2010, the competent evidence of record reflects that the Veteran's vasomotor rhinitis was productive of polyps, as noted at the Veteran's November 30, 2006 VA examination.  The Board acknowledges that the January 2007 VA CT scan of the Veteran's sinuses indicated that his nasal cavity was normal.  However, in the July 2010 opinion, the VA examiner who conducted the October 2009 and September 2010 examinations adequately explained that a CT scan done for an intracranial evaluation (such as the VA CT scan performed in January 2007) is not an adequate diagnostic test for nasal/sinus issues nor a valid indicator of the presence of nasal polyps.  Thus, the Board concludes that the normal nasal cavity finding indicated by the January 2007 CT scan of the Veteran's sinuses cannot be used to rule out the presence of polyps that were noted on clinical inspection at the November 2006 VA examination.  Moreover, the Board notes that it is unclear whether the evaluation of the nose in December 2006 during a routine outpatient visit included examination for polyps.  Accordingly, after resolving all doubt in the Veteran's favor, the Board concludes that for the period from November 30, 2006 through September 13, 2010, a 30 percent rating (the maximum allowable under Diagnostic Code 6522) is warranted.  Id.

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his vasomotor rhinitis disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 0 percent evaluation already assigned from June 1, 2004 through November 29, 2006 and from September 14, 2010, and by the 30 percent evaluation being assigned from November 30, 2006 through September 13, 2010, and does not more nearly approximate the criteria for a higher evaluation during any of those periods for the reasons outlined above.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010); see Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's vasomotor rhinitis disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, for all of the aforementioned time periods, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Furthermore, for the periods from June 1, 2004 through November 29, 2006 and from September 14, 2010, the rating criteria provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered and applied the benefit of the doubt doctrine to assign the maximum 30 percent rating from November 30, 2006 through September 13, 2010.  However, insofar as the preponderance of the evidence is against the Veteran's claim for an initial compensable rating from June 1, 2004 through November 29, 2006 and from September 14, 2010, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable disability rating for vasomotor rhinitis from June 1, 2004 through November 29, 2006 and from September 14, 2010 is denied.

Entitlement to an initial disability rating of 30 percent for vasomotor rhinitis is granted from November 30, 2006 through September 13, 2010, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for an initial disability rating in excess of 10 percent for epicondylitis of the left elbow.

The Board notes that the January 2011 rating decision and the accompanying January 2011 supplemental statement of the case both referred to an October 2009 examination which took place at the VA Medical Center in Walla Walla, Washington that evaluated the current extent of the Veteran's left elbow disability, including range of motion measurements.  However, the claims file does not contain any examination findings of record dated in October 2009 that are pertinent to the Veteran's left elbow, aside from a note during his October 2009 VA spine examination that he had numbness/tingling associated with epicondylitis and ulnar neuropathy, and that his elbow strength measured 5/5 for flexion and extension.  Indeed, specific range of motion findings purportedly from October 2009 were noted in the supplemental statement of the case, but no such findings are included in the October 2009 examination reports in the claims file 

If the findings pertinent to the Veteran's left elbow that were referenced in the January 2011 rating decision and the accompanying January 2011 supplemental statement of the case cannot be associated with the claims file on remand, then the Veteran should be afforded a new VA orthopedic examination with X-rays and range of motion measurements to determine the current extent of his left elbow disability, to include a finding of whether there are any additional orthopedic abnormalities (such as arthritis, ankylosis, or other impairment of flail joint), functional loss, or incapacitating episodes.

All relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant ongoing VA treatment records dating since July 2009 from the Spokane, Washington VA healthcare system.

2.  Associate with the claims file the October 2009 examination report from the VA Medical Center in Walla Walla, Washington that evaluated the current extent of the Veteran's left elbow disability, including all findings pertinent to the Veteran's left elbow (such as range of motion measurements) that were referenced in the January 2011 rating decision and the accompanying January 2011 supplemental statement of the case.

3.  If the development requested in Instruction 2 cannot be accomplished, then schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected epicondylitis of the left elbow.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary (including X-rays) should be conducted, and the results should be reported in detail.  A complete rationale should be provided for all opinions expressed.

The examiner should describe all symptomatology related to the Veteran's service-connected left elbow disability, including pain, functional loss, and any incapacitating exacerbations.  The examiner should perform range of motion testing for the left elbow and report the results in degrees, specifying at what degree in motion pain begins.  If any additional orthopedic abnormalities (such as arthritis, ankylosis, or other impairment of flail joint) are present, the examiner should so specify.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


